DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 21 January 2022.
Claims 1-5 and 7-23 are still pending; Claim 6 has been cancelled; Claims 1, 8, 11, 15 and 23 have been amended.
Replacement drawings have been received and overcome the previous objections.
The mended claim set overcomes the previous 35 USC 112 rejections.
Arguments directed to the rejection of the previous claim set have been received and acknowledged below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 14-17, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 10,160,371) in view of Green (US 2010/0072237).
Regarding Claim 8, Frost discloses a modular system for vehicles including the components of side supports 132’ with a lower base, a vertical portion and a joiner 130’ (see Fig. 1F); first bar extension 106a and a second bar extension 106c, each having two free ends, wherein the first bar extension 106a couples to the joiner 130’ at one end, the second bar extension 106c couples to the second joiner 130’ at one end, and wherein there is a gap provided between the second ends of each bar extension (see Fig. 1F; bar extensions 106a and 106c are separated by a gap provided by couplers 105 and bar 106b).  Frost additionally discloses that the components may be shortened or lengthen depending upon the vehicle configuration (see column 7, line 60 – column 8, line 18).  It is unclear if Frost disclose non-circular cross sections or shipping in boxes.  Green discloses a modular vehicle system including multiple non-circular cross section (tubes are square), and that the entire disassembled system is shipped in boxes to the end consumer (see paragraphs 0015, 0084 and 0099).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the non-circular cross-section of Green in the tubes of Frost as a well-known and used alternative to the circular tube, and to package the rack into boxes for shipment such that consumers across the country would be able to receive the rack and then fit it to their own application. The motivation is provided by Green.
Regarding Claims 14 and 20, the use of a gusset plate is not only well- known in the art, but a commonly used item to strengthen a rack (see US 2007/0176447 for a decorative gusset plate 30).
Regarding Claim 15, the combination of Frost and Green discloses assembling packaged components of non-circular shape from one or more packaging boxes for shipment (Green), wherein Frost discloses the components are selected from; side supports 132’; joiner 130’; bar extensions 106a; and base supports 104; wherein the tubes of Frost are shorten-able (see column 7, line 60 – column 8, line 18).
Regarding Claims 16 and 17, Frost discloses bar extensions 106a, 106c having free ends which are projected into internal cavities of joiners 130’ on first and second side supports 132’, a center support 106b, and shipped in boxes as taught by Green.
Regarding Claim 23, the combination of Frost and Green discloses a first side support and a second side support (frost; 132’), each side support comprising a vertical portion, a lower base portion extending from the vertical portion, and a center support joiner (Frost; 105”) extending at an angle to the vertical portion, said center support joiner comprising an internal cavity having a non-circular shape (Green) along an end cross-section; a first bar extension (Frost; 106a) having a first free end and a second free end and a non-circular shape along an end cross-section (Green), said first free end of the first bar extension coupled to the center support joiner of the first side support and the second free end having a coupling support mounted thereon; a second bar extension (Frost; 106c) having a first free end and a second free end and a non- circular shape along an end cross-section (Green), said first free end of the second bar extension coupled to the center support joiner of the second side support and the second free end having a coupling support mounted thereon; a center support (Frost; 106b) attached to the two coupling supports; and wherein a gap is provided between the two bar extensions (see Fig. 1F; bar extensions 106a and 106c are separated by a gap provided by couplers 105 and bar 106b).

Claims 9, 10, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost and Green as applied to claims 8 and 15 above, and further in view of Harrison (US 2015/0197202).
Regarding Claims 9 and 18, Frost and Green does not appear to disclose the use of a barrier in the packaging. Harrison discloses a barrier attached to first and second side supports of a truck rack (see Fig. 4). Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the barrier of Harrison on the rack of Frost and Green to ensure that the occupants of the cab were protected during an accident or shifting of the load.  The motivation is provided by Harrison.
Regarding Claims 10 and 19, Harrison includes two or more barrier sections (see Fig. 3) to adjust the width.
Regarding Claim 21, Frost discloses the use of two coupling supports 105 to attach to the center support 106b (see Fig. 1F).

Allowable Subject Matter
Claims 1-5 and 7 are allowed.

Claims 11-13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive.
With regards to independent claims 8 and 23, the applicant argues that there is no gap between the ends of the first and second bar extensions 106a and 106c as set out by the Office.  As noted in the rejection above, the ends of the bar extensions 106a and 106c are indeed separated by a gap as there exists joiners 105 and center section 106b lying there between as seen in Fig. 1F.  The argument is unconvincing.
With regards to independent claim 15, the applicant argues that Frost does not disclose the shortening of any components.  As is set out in the rejection above, Frost expressly disclose the use of telescoping, or otherwise adjustable, lengths of differing elements in the publication.  As such, the argument is unconvincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612